—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from a *212judgment of the Supreme Court, Kings County (Held, J.), dated July 17,1991, which granted the application.
Ordered that the judgment is affirmed, with costs.
It appears from the record that the respondent New York City Housing Authority received knowledge of the facts of this matter within the time that a notice of claim was required to have been served, and was not prejudiced by the delay (see, Matter of Irizarry v New York City Hous. Auth., 167 AD2d 466). Accordingly, the Supreme Court properly exercised its discretion in granting leave to file a late notice of claim. Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.